UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 97-10664
                          Summary Calendar



                         ASHOK C. DAFTARY,

                                               Plaintiff-Appellant,


                               VERSUS


               METROPOLITAN LIFE INSURANCE COMPANY,

                                                Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                          (3:94-CV-1338-D)
                          January 12, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      Daftary sued Metropolitan Life Insurance Company in the United

States District Court alleging national origin discrimination and

retaliation.   Following discovery, the parties orally agreed to

settle the lawsuit.   The parties’ agreement to settle was reduced



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to writing after negotiation between counsel and consultation with

their respective clients.          Daftary, however, refused to sign the

settlement agreement and Metropolitan Life filed a motion to

enforce the settlement agreement.              The controversy was referred to

the magistrate judge who conducted an evidentiary hearing and found

that   the   terms   stated   in    the       final   draft   of   the   settlement

agreement were the terms upon which plaintiff had authorized his

counsel to settle the case.          Consequently, the magistrate judge

recommended that the motion to enforce the settlement agreement be

granted.     Following de novo review, the district court concluded

that the findings and recommendation of the magistrate were correct

and granted the motion to enforce the settlement agreement.

       We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.                    For

the reasons stated by the district court in its Order entered May

22, 1997, the Judgment entered of even date therewith is

                 AFFIRMED.




                                          2